UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELEAZER ROMERO JIMENEZ, a/k/a Machine,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cr-00057-MOC-1)


Submitted:   May 20, 2015                 Decided:   June 11, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diana Stavroulakis, Pittsburgh, Pennsylvania, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eleazer    Romero     Jimenez        appeals       the     district      court’s

judgment and his sentence after pleading guilty to conspiracy to

possess   with    intent     to    distribute      five    or    more    kilograms   of

cocaine   in     violation    of    21   U.S.C.     § 846       (2012).       Jimenez’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious grounds

for appeal but raising the issues of whether the district court

had jurisdiction over the case, whether Jimenez’s guilty plea

was knowing and voluntary, whether his appeal waiver was knowing

and voluntary, and whether his sentence was reasonable.                         Jimenez

has filed a pro se supplemental brief arguing that the district

court did not have jurisdiction over his case.                    We affirm.

       First, because Jimenez was indicted and pled guilty to a

federal crime, the district court had jurisdiction over the case

pursuant to 18 U.S.C. § 3231 (2012).                    Counsel next raises the

issue of whether Jimenez’s plea was knowing and voluntary.

       “[F]or a guilty plea to be valid, the Constitution imposes

‘the    minimum    requirement       that       [the]   plea     be     the   voluntary

expression of [the defendant’s] own choice.’”                      United States v.

Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (quoting Brady v.

United States, 397 U.S. 742, 748 (1970)).                       “It must reflect a

voluntary and intelligent choice among the alternative courses

of action open to the defendant.”                  Id. (citation and internal

                                            2
quotation     marks    omitted).           “In    evaluating      the   constitutional

validity of a guilty plea, courts look to the totality of the

circumstances surrounding [it], granting the defendant’s solemn

declaration       of   guilt    a     presumption         of    truthfulness.”        Id.

(citation and internal quotation marks omitted).

      In federal cases, Rule 11 of the Federal Rules of Criminal

Procedure “governs the duty of the trial judge before accepting

a   guilty    plea.”     Boykin       v.     Alabama,      395   U.S.    238,   243   n.5

(1969).      Rule 11 “requires a judge to address a defendant about

to enter a plea of guilty, to ensure that he understands the law

of his crime in relation to the facts of his case, as well as

his rights as a criminal defendant.”                     United States v. Vonn, 535

U.S. 55, 62 (2002).            We “accord deference to the trial court’s

decision     as   to   how     best   to     conduct      the    mandated   colloquy.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                           A

guilty plea may be knowingly and intelligently made based on

information received before the plea hearing.                          See id. at 117;

see also Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005) (trial

court may rely on counsel’s assurance that the defendant was

properly informed of the elements of the crime).

      “A federal court of appeals normally will not correct a

legal error made in criminal trial court proceedings unless the

defendant     first     brought        the       error     to    the    trial   court’s

attention.”       Henderson v. United States, 133 S. Ct. 1121, 1124

                                             3
(2013)    (citing     United    States     v.    Olano,       507     U.S.    725,     731

(1993)).       Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”              Fed. R. Crim. P. 52(b).

       When a defendant does not seek to withdraw his guilty plea

in the district court, we review any claims that the court erred

at his guilty plea hearing for plain error.                          United States v.

Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002).                            It is the

defendant’s burden to show (1) error; (2) that was plain; (3)

affecting      his   substantial     rights;       and    (4)        that    we   should

exercise our discretion to notice the error.                         See id. at 529,

532.     To show prejudice, he “must show a reasonable probability

that, but for the error, he would not have entered the plea.”

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

       We have reviewed the record and conclude that Jimenez fails

to show any plain error by the district court, and his guilty

plea   was    knowing   and     voluntary       based    on    a     totality     of   the

circumstances.       Jimenez pled guilty because he was guilty, and

he received a substantial benefit from his plea agreement.                             His

decision to plead guilty was a voluntary and intelligent choice

among the alternative choices of action open to him.

       Counsel next questions whether Jimenez’s appeal waiver was

knowing      and   voluntary.      “Plea     bargains         rest    on    contractual

                                         4
principles, and each party should receive the benefit of its

bargain.”     United States v. Blick, 408 F.3d 162, 173 (4th Cir.

2005) (citation and internal quotations omitted).              “A defendant

may waive the right to appeal his conviction and sentence so

long as the waiver is knowing and voluntary.”            United States v.

Davis, 689 F.3d 349, 354 (4th Cir. 2012) (citing United States

v. Marin, 961 F.2d 493, 496 (4th Cir. 1992)).                 We review the

validity of an appeal waiver de novo, and we “will enforce the

waiver if it is valid and the issue appealed is within the scope

of the waiver.”        Id. (citing Blick, 408 F.3d at 168).          While the

validity of an appeal waiver often depends on the adequacy of

the plea colloquy, the issue ultimately depends on the totality

of the circumstances.       Blick, 408 F.3d at 169.

     We   have    reviewed    the   plea    agreement   and    the    Rule   11

hearing, and we conclude that Jimenez’s appellate waiver was

knowing and voluntary.        However, because the Government has not

moved to dismiss the appeal, we decline to enforce the waiver.

     Finally, counsel questions whether Jimenez’s sentence was

reasonable.      We review the reasonableness of a sentence using an

abuse-of-discretion standard.        United States v. Lymas, 781 F.3d

106, 111 (4th Cir. 2015) (citing Gall v. United States, 552 U.S.

38, 41 (2007)).        First, we consider whether the district court

committed any significant procedural error, such as improperly

calculating      the   Guidelines   range    or   failing     to     adequately

                                      5
explain the sentence.            Gall, 552 U.S. at 51.            If the sentence is

procedurally       reasonable,        we     then     consider     its       substantive

reasonableness,          taking     into     account        the   totality      of   the

circumstances.         Id.   We presume that a sentence within or below

a   properly       calculated        Guidelines           range   is     substantively

reasonable.       United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).     A defendant can only rebut the presumption by showing

the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) (2012) factors.                United States v. Louthian, 756 F.3d

295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

       The district court “must make an individualized assessment

based    on      the     facts     presented       when     imposing     a     sentence,

apply[ing]       the     relevant    §     3553(a)    factors      to    the    specific

circumstances of the case and the defendant, and must state in

open     court     the     particular       reasons        supporting     its     chosen

sentence.”         Lymas,    781     F.3d    at     113    (citation     and    internal

quotation marks omitted).             “[A] district court’s explanation of

its sentence need not be lengthy, but the court must offer some

individualized         assessment    justifying       the     sentence    imposed    and

rejection of arguments for a higher or lower sentence based on

§ 3553.”      Id. (citation and internal quotation marks omitted).

       We have reviewed the record and conclude that Jimenez’s

sentence is procedurally and substantively reasonable, and the

district      court    did   not    abuse    its     discretion    in    imposing    the

                                             6
sentence.       The district court correctly calculated his advisory

Guidelines range and reasonably determined that a sentence at

the bottom of the range was appropriate in this case.                    The court

considered but denied Jimenez’s request for a variance sentence

below the range due to the huge quantity of drugs and the extent

of his involvement as “a significant point of those drugs.”

     In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                      Accordingly, we

affirm the district court’s judgment.            This court requires that

counsel inform his or her client, in writing, of his or her

right to petition the Supreme Court of the United States for

further   review.      If    the   client   requests       that    a   petition   be

filed,    but    counsel    believes   that   such     a    petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                       7